DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 5, 815, 759) in view of Kim (US 7,369,175 B2).

 	As of Claim 1: Tseng teaches in Figs. 3- 6 a device, comprising: a main body (Col. 3, lines 58-67 and element 31); a driving component that is mounted on the main body; a connection element that is rotatably mounted on the driving component (Col. 3, lines 58-67); and a camera component that is connected to the connection element, wherein the driving component is configured to place the camera component at a first position or a second position by driving the connection element and the camera component to perform compound motion relative to the main 
Tseng does not explicitly teach “a terminal device " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Kim. In particular, Kim teaches a terminal device (i.e., see Col. 4, lines 23-34) as recited in present claimed invention.
In view of the above, having the assembly of Tseng and given the well-established teaching of Kim, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the assembly of Tseng as taught by Kim, since Kim state that such modification would provide a mobile communication terminal with an integrated camera having multidirectional adjusting capabilities (See Kim Col. 3, lines 17-20).

 	As of Claim 2: Tseng  in view of Kim further teaches the main body further comprises a receiving cavity, wherein: when the camera component is at the first position, the camera component is received in the receiving cavity and is oriented opposite to a display surface of the terminal device, or when the camera component is at the second position, the camera component protrudes out of the receiving cavity and is oriented identically to the display surface of the terminal device.

 	As of Claim 3: Tseng  in view of Kim further teaches the main body further comprises a first guide portion, the connection element further comprises a second guide portion, and when the driving component drives the connection element, the first guide portion cooperates with the second guide portion and slides relative to the second guide portion, to enable the connection element and the camera component to perform compound motion relative to the main body.

 	As of Claim 4: Tseng  in view of Kim further teaches one of the first guide portion and the second guide portion further comprise a guide column, and another one of the first guide portion and the second guide portion further comprise a first guide groove cooperating with the guide column, and the first guide groove is arranged around an axis, about which the camera component rotates, and a distance from one end of the first guide groove to the camera component is different than a distance from another end of the first guide groove to the camera component.

 	As of Claim 14: Tseng teaches in Figs.3- 6 a  device, comprising: turning on a camera component to start shooting; driving, by a driving component (Col. 3, lines 58-67), the camera component to move; and turning off the camera component to stop shooting, wherein driving, by the driving component, the camera component to move comprises: driving, by the driving component, a connection element and the camera component to perform compound motion relative to a main body of the terminal device, so as to place the camera component at a first position or a second position, the compound motion including linear sub-motion and rotational sub-motion, wherein the driving component is mounted on the main body, the camera component is connected to the connection element, and the connection element is rotatably mounted on the driving component (Fig. 6 and Col. 4, lines 65—67, Col. 5, lines 1-30).
Tseng does not explicitly teach “a shooting method, applied to a terminal device ; shooting method, applied to a terminal device, comprising: receiving a shooting instruction from a user; turning on a camera component to start shooting " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Kim. In particular, Kim teaches a shooting method, applied to a terminal device ; shooting method, applied to a terminal device, comprising: receiving a shooting instruction from a user; turning on a 
In view of the above, having the assembly of Tseng and given the well-established teaching of Kim, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the assembly of Tseng as taught by Kim, since Kim state that such modification would provide a mobile communication terminal with an integrated camera having multidirectional adjusting capabilities (See Kim Col. 3, lines 17-20).

 	As of Claim 15:Tseng  in view of Kim further teaches  driving, by the driving component, the camera component to move further comprises: when the camera component is at the first position, enabling the camera component to be received in a receiving cavity and to be oriented opposite to a display surface of the terminal device; or when the camera component is at the second position, enabling the camera component to protrude out of the receiving cavity and to be oriented identically to the display surface of the terminal device (Tseng Fig. 6 and Col. 4, lines 65—67, Col. 5, lines 1-30 and Kim Col. 4, lines 1-65, Col. 5, lines 1-65).

 	As of Claim 16: Tseng  in view of Kim further teaches driving, by the driving component, the connection element and the camera component to perform the compound motion relative to the main body further comprises: enabling a first guide portion of the main body to cooperate with a second guide portion of the connection element and to slide relative to the second guide portion, to enable the connection element and the camera component to perform compound motion relative to the main body (Tseng Fig. 6 and Col. 4, lines 65—67, Col. 5, lines 1-30 and Kim Col. 4, lines 1-65, Col. 5, lines 1-65).


 	As of Claim 17: Tseng  in view of Kim further teaches driving, by the driving component, the camera component to move further comprises: driving, by the driving component, the connection element and the camera component to perform linear motion and compound motion in sequence, a direction of the linear motion being the same as a direction of the linear sub-motion (Tseng Fig. 6 and Col. 4, lines 65—67, Col. 5, lines 1-30 and Kim Col. 4, lines 1-65, Col. 5, lines 1-65).

Allowable Subject Matter
Claims 5-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	As of Claim 5: the prior art of record fails to teach or fairly suggest the limitations of claim 5, combination with claims 1-4, that includes, “the first guide portion further comprises a guide column, and the second guide portion further comprises a guide groove, the main body includes a receiving cavity for receiving the camera component and the connection element, the receiving cavity includes a supporting surface for supporting the camera component, and the guide column is flush with the supporting surface.”

As of Claims 6-13: Claims 6-13 depend from Claim 5 and are allowed as well.

 	As of Claim 18: the prior art of record fails to teach or fairly suggest the limitations of claim 18, combination with claims 14-17, that includes, “the first guide portion includes a protrusion extending along a trajectory of the compound motion, and the second guide portion includes a notch cooperating with the protrusion, and driving, by the driving component, the connection 
As of Claims 19-20: Claims 19-20 depend from Claim 18 and are allowed as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697